199 F.3d 377 (7th Cir. 2000)
Board of Education of Oak Park  & RIVER FOREST HIGH SCHOOL DISTRICT 200,    Plaintiff-Appellee,v.NATHAN R., by and through his Parents  and Next Friends, RICHARD and NANCY R.,    Defendants-Appellants.
No. 97-3341
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 12, 1999Decided January 10, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 C 4581--Elaine E. Bucklo, Judge.
Before FLAUM, RIPPLE and ROVNER, Circuit Judges.
RIPPLE, Circuit Judge.


1
Oak Park & River Forest  High School District ("the School") expelled  Nathan R. ("Nathan"), a student receiving special  education services on account of a behavioral  disorder, for possession of marijuana on school  grounds. Nathan and his parents, Richard and  Nancy R. (collectively referred to as "Parents"),  appealed to a Level I administrative hearing  officer who held that Nathan's misconduct was  unrelated to his disability but that the School  nevertheless needed to provide him with special  education services during his expulsion.1 The  Level II administrative hearing officer affirmed.  The School appealed to the district court; it  contended that it was not obligated to provide  Nathan with special education services during his  expulsion. The court determined that Doe v. Board  of Education of Oak Park, 115 F.3d 1273 (7th  Cir.), cert. denied, 522 U.S. 998 (1997),  established that the School did not need to  provide the services. The Parents cross-claimed  for attorneys' fees, under 20 U.S.C. sec.  1415(e)(4)(B) of the Individuals with  Disabilities Education Act ("IDEA"), claiming  that their invocation of "stay-put placement"--  which allowed Nathan to stay in school until the  final disposition of the matter--entitled them to  such an award. The district court denied the  Parents relief, holding that they were not  prevailing parties.


2
We now hold that the issue of whether the School  was obliged to provide special education services  to Nathan during his expulsion is moot because he  has graduated from high school. However, we  conclude that we do have jurisdiction over the  question of whether the Parents are entitled to  attorneys' fees for the invocation of stay-put  placement. On this question, we hold that the  Parents are not prevailing parties and are not  entitled to attorneys' fees.

I    BACKGROUND
A.  Nathan's Expulsion

3
On September 13, 1995, school security found  marijuana in Nathan's possession and the School  suspended him. Six days later the School held an  expulsion hearing at which Nathan admitted the  drugs were his. It also held a meeting at which  it determined that Nathan's misconduct was  unrelated to his disability.2 On September 26,  the Parents filed a due process request as  allowed by the IDEA.3 They contended that the  School had failed to recognize the relationship  between Nathan's disability and his drug  possession and requested that Nathan's placement  in school, with his special education services,  be maintained during the proceedings.4 On  September 28, the School, despite the Parents'  request, expelled Nathan until the following  semester. The School did offer him alternative,  non-special education services during the period  of his expulsion.

B.  Level I Administrative Hearing

4
On October 17, the Parents sought an emergency  order of stay-put placement from the Level I  hearing officer. The officer ordered the School  to return Nathan to school pending the outcome of  the proceedings. Nathan returned to school on  November 6; he had missed 27 days.


5
On January 11, 1996, the Level I hearing officer  issued her opinion. She stated that Nathan's  misconduct was not related to his handicap and  that his one semester expulsion was appropriate.  She further held, however, that the School was  obliged to continue his special education  services during his expulsion.

C.  Level II Administrative Hearing

6
Before the Level II hearing officer, the School  appealed the ruling that it needed to provide  special education services to Nathan during his  expulsion. The Parents also appealed, seeking  compensatory education for the 27 days Nathan had  missed between September 13 and November 6. On  June 26, the Level II hearing officer affirmed  the Level I hearing officer's decision and  determined that the School had to provide special  education services during Nathan's expulsion and  compensatory services for the 27 days Nathan  already had missed.

D.  District Court Holding

7
The School then asked the district court to  review the decision that it needed to provide  Nathan with special education services during his  expulsion. The Parents counterclaimed for  attorneys' fees. The court first granted the  School's motion for summary judgment based on Doe  v. Board of Education of Oak Park, which held  that the school did not need to provide special  education services to a disabled student who was  expelled for reasons unrelated to his disability.  115 F.3d at 1277-79. The court then denied the  Parents' cross-motion for summary judgment for  attorneys' fees.5


8
In a subsequent order, the court denied the  Parents' motion for reconsideration. Under Doe,  the court held, the School was the prevailing  party.6 The Parents were not the prevailing  party, the court concluded, because they did not  receive relief in the form of a judgment or  settlement. See Board of Educ. of Downers Grove  Grade Sch. Dist. No. 58 v. Steven L., 89 F.3d  464, 469 (7th Cir. 1996) (holding that a party  must obtain an enforceable judgment, consent  decree, or settlement against the party from whom  fees are sought), cert. denied, 520 U.S. 1198  (1997). Finally, the court stated that a  subsequent amendment to the IDEA7 did not have  a retroactive effect that would alter its  conclusion.8


9
Nathan never received his one semester  expulsion. When the district court issued its opinion, Nathan was a senior in high school; in  June 1998, Nathan graduated.

II    DISCUSSION
A.  Jurisdiction

10
Because Nathan has graduated from high school,  we must first address whether this court has  jurisdiction to hear this appeal. If a case becomes moot while on appeal, this court loses  its jurisdiction to decide the merits of the  action. See In re Smith, 964 F.2d 636, 637 (7th  Cir. 1992); Commodity Futures Trading Comm'n v.  Board of Trade of Chicago, 701 F.2d 653, 656 (7th  Cir. 1983). We shall address this question in two  parts: the claim for special education services  and the claim for attorneys' fees for the  administrative proceeding.

1.

11
The Parents argue that when the district court  reached its decision, the case was already moot.  They submit that, at the time the district court  reached its decision, Nathan was about to start  his senior year and had not been expelled. He had  already received his compensatory services. We do  not reach this question because, even if the case  was not moot when the district court issued its  opinion, the action is now moot due to Nathan's  graduation from high school. Nathan graduated  from high school in 1998, and no action this  court might take would affect his or the School's  rights. See Rhodes v. Stewart, 488 U.S. 1, 4  (1988) (per curiam) (stating that judgment for  the plaintiffs would have afforded them no relief  whatsoever and thus the action was moot); Honig  v. Doe, 484 U.S. 305, 317 (1988) (holding that  courts may only adjudicate actual, ongoing  controversies); Crane v. Indiana High Sch.  Athletic Ass'n, 975 F.2d 1315, 1318-19 (7th Cir.  1992) (stating that the test for mootness is  whether the relief sought would affect a legal  interest of the parties and deciding that a  graduated high school student's legal interest  could still be affected by the disposition  because the plaintiff sought the return of an  award the student received while in high school).  Therefore, we vacate the district court's  judgment and remand for the district court to  dismiss. See Lewis v. Continental Bank Corp., 494  U.S. 472, 482 (1990) ("Our ordinary practice in  disposing of a case that has become moot on  appeal is to vacate the judgment with directions  to dismiss."); Jordan v. Indiana High Sch.  Athletic Ass'n, Inc., 16 F.3d 785, 787 (7th Cir.  1994) (explaining that if a case becomes moot  then the judgment below must be vacated and  dismissed).


12
The School argues that, when a case becomes moot  on the merits, the party no longer has a claim  for attorneys' fees. See Lewis, 494 U.S. at  480.9 Because we would need to consider the  merits to determine whether the Parents are  prevailing parties, we agree that we cannot  decide whether the Parents would be entitled to  attorneys' fees from the proceedings in the  district court.

2.

13
We still can decide whether the Parents' claim  for attorneys' fees from the invocation of the  stay-put placement is valid because that claim is  related solely to the administrative proceedings.  This circuit previously has held that a party may  file an independent suit in the district court to  recover attorneys' fees from an IDEA  administrative proceeding.10 See Brown v.  Griggsville Community Unit Sch. Dist. No. 4, 12  F.3d 681, 683-84 (7th Cir. 1993). In the district  court, the School requested relief on the merits,  and the Parents cross-claimed for attorneys'  fees. The Parents' claim for attorneys' fees  stems solely from the imposition of the stay-put  placement, which is part of the administrative  hearing. Thus, the Parents' claim is sufficient  to allow this court to decide whether they are  prevailing parties and entitled to attorneys'  fees. We may consider only their claim for  attorneys' fees stemming from the imposition of  the stay-put placement because any other decision  would go to the merits of the action which are  now moot.

B.  Prevailing Parties

14
To determine whether the Parents are entitled to  attorneys' fees we must ask whether they  prevailed. The term "prevailing party" under 20  U.S.C. sec. 1415(e)(4)(B) has the same meaning as  the phrase does in 42 U.S.C. sec. 1988. See  Steven L., 89 F.3d at 468. According to the  Supreme Court, a party prevails under sec. 1988  if he obtains at least some relief on the merits  of his claim such as an enforceable judgment,  consent decree, or settlement. See Farrar v.  Hobby, 506 U.S. 103, 111 (1992). The relief  granted must "materially alter[ ] the legal  relationship between the parties by modifying the  defendant's behavior in a way that directly  benefits the plaintiff." Id. at 111-12; see also  Texas State Teachers Ass'n v. Garland Indep. Sch.  Dist., 489 U.S. 782, 792 (1989) (holding that  under sec. 1988 the plaintiff must at least "be  able to point to a resolution of the dispute  which change[d] the legal relationship between  itself and the defendant").


15
The relief the Parents received, and the basis  of their claim here, was the application of the  stay-put provision. They argue that, because the  Level I hearing officer granted the emergency  order of stay-put placement and because Nathan  stayed in school until he graduated, without  expulsion, they are the prevailing party.  However, this de facto "win" does not rise to the  level of an enforceable judgment, consent decree,  or settlement that materially alters the  relationship between the parties. The relief the  Parents received was only interim in nature, and  this circuit previously has held that the receipt  of interim relief does not qualify a party for  attorneys' fees. See Hunger v. Leininger, 15 F.3d  664, 670 (7th Cir.), cert. denied, 513 U.S. 839  (1994). Indeed, we also have stated explicitly  that invocation of the stay-put provision of the  IDEA does not entitle the party to attorneys'  fees. See Steven L., 89 F.3d at 469.

Conclusion

16
The judgment of the district court on the merits  is vacated as moot and remanded for dismissal.  The denial of summary judgment for the Parents on  the issue of attorneys' fees is affirmed. The  School may recover its costs in this court.

AFFIRMED in part; VACATED and REMANDED in part


Notes:


1
 The Individuals with Disabilities Education Act  authorizes an appeal from the decision of a  school board to a Level I administrative hearing  officer. See 20 U.S.C. sec. 1415(b)(2).  Thereafter, the decision of the Level I hearing  officer may be appealed to a Level II  administrative hearing officer. See 20 U.S.C.  sec. 1415(c). That decision may then be appealed  to a United States District Court for judicial  review. See 20 U.S.C. sec. 1415(e)(2).


2
 Nathan's disability is a behavioral/emotional  disorder that includes immaturity, impulsiveness,  anger, depression, and poor self-esteem. His  Individual Education Plan ("IEP") also states  that "Nate is involved in numerous dangerous  self-destructive and anti-social behavior  including substance abuse, damage to property  (graffiti), hanging from 'El' tracks, truancy &  rule breaking. Nate is extremely at risk. Without  immediate intervention, Nate may engage in anti-  social behavior which will lead to police  involvement. Nate needs assistance immediately."  R.3-1 at 182-83.


3
 The relevant statutory provision states, in  pertinent part, that "the parents or guardian  shall have an opportunity for an impartial due  process hearing which shall be conducted by the  State educational agency or by the local  educational agency or intermediate education unit  . . . ." 20 U.S.C. sec. 1415(b)(2); see also 34  C.F.R. sec. 300.507.


4
 The "stay-put" provision of the IDEA, described  in 20 U.S.C. sec. 1415(e)(3), states as follows:
(3)(A)  Except as provided in subparagraph (B),  during the pendency of any proceedings conducted  pursuant to this section, unless the State or  local educational agency and the parents or  guardian otherwise agree, the child shall remain  in the then current educational placement of such  child, or, if applying for initial admission to a  public school, shall, with the consent of the  parents or guardian, be placed in the public  school program until all such proceedings have  been completed.
20 U.S.C. sec. 1415.


5
 The district court's order of July 9, 1997,  states in full:
Plaintiff's motion for summary judgment (7-1) is  granted on the basis of John Doe Vs. Board of  Education of Oak Park, et al. No. 96-3014, 1997  WL 289023 (7th Cir. May 27, 1997). Defendant's  cross-motion for summary judgment (11-1) is  denied. Accordingly, judgment is entered in favor  of plaintiff and against defendants. Any pending  motion in this case is terminated as moot. Status  hearing set for July 17, 1997 is vacated.
R.40.


6
 Attorneys' fees may be awarded to a prevailing  party under the IDEA. As 20 U.S.C. sec.  1415(e)(4)(B) explains in pertinent part:
(B)  In any action or proceeding brought under  this subsection, the court, in its discretion,  may award reasonable attorneys' fees as part of  the costs to the parents or guardian of a child  or youth with a disability who is the prevailing  party.    20 U.S.C. sec. 1415(e)(4)(B).


7
 In 1997, Congress amended the IDEA to require  free appropriate public education for disabled  students who were expelled:
1412. State eligibility
(a) In general
A State is eligible for assistance under this  subchapter for a fiscal year if the State  demonstrates to the satisfaction of the Secretary  that the State has in effect policies and  procedures to ensure that it meets each of the  following conditions:
(1) Free appropriate public education
(A) In general
A free appropriate public education is available  to all children with disabilities residing in the  State between the ages of 3 and 21, inclusive,  including children with disabilities who have  been suspended or expelled from school.
20 U.S.C. sec. 1412. This court has stated that  the amendment to the IDEA does not have  retroactive effect for actions that occurred  prior to the amendment. See Doe, 115 F.3d at  1283. Nathan's misconduct and attempted expulsion  occurred prior to the amendment and thus it does  not affect this case.


8
 The district court's second order, issued August  12, 1997, states:
Defendants, Richard and Nancy R.'s Rule 59 and 60  motion is denied. The plaintiff was the  prevailing party pursuant to Doe Vs. Board of  Educ., 115 F.3d [1273] (7th Cir. 1997), and any  subsequent change in the IDEA does not have a  retroactive effect on this conclusion. Id. at  1283. The defendants were not the prevailing  parties because any relief that they received was  not in the form of a judgment or settlement. See  Downers Grove Grade Sch. Dist No. 58 V. Steven  L., 89 F.3d 464, 469 (7th Cir. 1996).
R.46.


9
 The court in Lewis stated that, under 42 U.S.C.  sec. 1988, an interest in attorneys' fees is  insufficient to create an Article III case or  controversy where none existed on the merits of  the underlying claim. The court then held that,  when a claim on the merits is moot, a claim for  attorneys' fees based on the merits is also moot.  This court has also held that sec. 1415(e)(4)  should be interpreted consistently with sec.  1988. See Board of Educ. of Downers Grove Grade  Sch. Dist. No. 58 v. Steven L., 89 F.3d 464, 468  (7th Cir. 1996).


10
 In fact, the only means by which a party may  recover attorneys' fees for the administrative  proceedings is through the district court because  the statute only authorizes the courts, and not  the administrative hearing officer, to award the  attorneys' fees. See sec. 1415(e)(4)(B) ("In any  action or proceeding brought under this  subsection, the court, in its discretion, may  award reasonable attorneys' fees as part of the  costs to the parents or guardians of a child or  youth with a disability who is the prevailing  party.").